 1   AARON D. FORD
     Attorney General
 2   AMANDA C. SAGE (Bar No. 13429)
     Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, Nevada 89701-4717
 5   Telephone: (775) 687-2141
     Fax: (775) 684-1108
 6   ASage@ag.nv.gov
     Attorney for Respondents
 7

 8                                     UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10

11   CARY W. WILLIAMS,                                         Case No. 2:98-cv-00056 APG-VCF
12           Petitioner(s),                                      UNOPPOSED MOTION FOR
                                                                 ENLARGEMENT OF TIME
13   vs.                                                           (SECOND REQUEST)

14   TIMOTHY FILSON, et al.,                                             ORDER
15           Respondent(s).
16          Respondents, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada,

17   hereby respectfully move this Court for an order granting a forty-five (45) day enlargement of time, to

18   and including May 30, 2019, in which to file and serve their answer on remand.

19          This motion is based upon the provisions of Rule 6(b) of the Federal Rules of Civil Procedure

20   and the attached Declaration of Counsel, as well as all other papers, documents, records, pleadings and

21   other materials on file herein.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                       -1-
 1          There has been one prior enlargement of Respondents’ time to file said response, and this

 2   motion is made in good faith and not for the purposes of delay.

 3          RESPECTFULLY SUBMITTED this 15th day of April, 2019.

 4                                                AARON D. FORD
                                                  Attorney General
 5
                                                  By:    /s/ Amanda C. Sage
 6                                                       AMANDA C. SAGE (Bar No. 13429)
                                                         Senior Deputy Attorney General
 7

 8

 9

10

11

12                                                  ORDER
13   IT IS SO ORDERED.
14   Dated this ____ day of _______________, 2019
15

16                                                       DISTRICT
                                                         UNITED    COURTDISTRICT
                                                                 STATES     JUDGE JUDGE
17                                                       Dated: April 16, 2019.

18
19

20

21

22

23

24

25

26
27

28

                                                        -2-
 1   AARON D. FORD
     Attorney General
 2   AMANDA C. SAGE (Bar No. 13429)
     Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, Nevada 89701-4717
 5   Telephone: (775) 687-2141
     Fax: (775) 684-1108
 6   ASage@ag.nv.gov
     Attorney for Respondents
 7

 8                                    UNITED STATES DISTRICT COURT
 9                                            DISTRICT OF NEVADA
10   CARY W. WILLIAMS,                                               Case No. 2:98-cv-00056 APG-VCF
11            Petitioner(s),                                         DECLARATION OF COUNSEL
12   vs.
13   TIMOTHY FILSON, et al.,
14            Respondent(s).
15           I, AMANDA C. SAGE, hereby state, based on personal knowledge and/or information and

16   belief, that the assertions of this declaration are true:

17           1.      I am a Senior Deputy Attorney General employed by the Attorney General’s Office of the

18   State of Nevada in the Bureau of Criminal Justice, Post-Conviction Unit, and I make this declaration on

19   behalf of Respondents’ motion for enlargement of time in the above-captioned matter.

20           2.      By this motion, I am requesting a forty-five (45) day enlargement of time, to and including

21   May 30, 2019, to file Respondents’ answer on remand. This is Respondents’ second enlargement request.

22           3.      The response is currently due April 15, 2019.

23           4.      I am currently working my way through the voluminous records in this matter.

24   Unfortunately due to other obligations I have been unable to finish my review and answer.

25           5.      Since my last enlargement request, I unexpectedly inherited several large matters due to

26   staff reassignments and turnover. This included a motion to dismiss in Leonard v. Baker (death penalty,

27   Case No. 2:99-cv-360, filed March 20, 2019), and a Ninth Circuit Answering Brief in Rosas v. Filson

28   (Case No. 17-16839, filed April 12, 2019). As both matters had received enlargements under prior

                                                            -3-
 1   counsel, I had to turn my attention to those matters. Additionally, I researched and wrote a petition for writ

 2   of certiorari in Turner v. Baker (filed April 15, 2019); researched and responded to miscellaneous

 3   pleadings in Snow v. Baker (death penalty, Case No. 15-99012, filed April 10, 2019), and argued before

 4   the Ninth Circuit in Alford v. Neven, Case No. 17-16358, in San Francisco on February 13, 2019. Finally,

 5   I spent significant time reviewing resumes and conducting interviews for three vacant positions that we

 6   filled in the unit in March and April. Due to these responsibilities, I did not have adequate time to fully get

 7   up to speed on the Williams matter, which I took over in December.

 8          6.      I am prioritizing this response but also taking into consideration pre-planned absences from

 9   the office on April 17, 2019, and April 23, 2019, for trainings and April 26, 2019, through May 6, 2019,

10   for a family obligation. An additional 45 days will allow me to finish my review of this record and

11   complete this response.

12          7.      On April 12, 2019, I contacted Randolph Fiedler, Assistant Federal Public Defender

13   representing Mr. Williams in this matter, about my request. Mr. Fiedler stated he had no objection to the

14   enlargement request.

15          8.      This motion for enlargement of time is made in good faith and not for the purpose of

16   unduly delaying the ultimate disposition of this case.

17          Pursuant to 28 U.S.C. § 1746, Declarant herein certifies, under penalty of perjury, that the

18   foregoing is true and correct.
                                                            /s/ Amanda C. Sage
19                                                          AMANDA C. SAGE (Bar No. 13429)
                                                            Senior Deputy Attorney General
20

21

22

23

24

25

26
27

28

                                                          -4-
 1                                     CERTIFICATE OF SERVICE
 2         I certify that I am an employee of the Office of the Attorney General and that on this 15th day of

 3   April, 2019, I served a copy of the foregoing UNOPPOSED MOTION FOR ENLARGEMENT OF

 4   TIME (SECOND REQUEST), by U.S. District Court CM/ECF electronic filing to

 5         Randolph Fiedler
           Assistant Federal Public Defender
 6         411 East Bonneville Avenue, Suite 250
           Las Vegas, NV 89101
 7

 8                                                      /s/ Laurie Sparman
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                      -5-
